DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John Lanza, on 08/31/2022.
The application has been amended as follows:
21.  (Currently Amended) A system for managing remote devices, comprising: 
	one or more processors and memory to:
	 receive, responsive to a query to one or more devices, a first object identifier and a corresponding first object value from a device of the one or more devices; 
	access a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values; 
	determine the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB; 
	select, based on the first object identifier and the first object value, a collection pattern configured to account for variations between the first object identifier and each of the plurality of object identifiers of the MIB; 
	identify, from  a subtree of the hierarchical tree using the collection pattern configured to account for the variation, a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB; and 
	associate, responsive to the match of the second object identifier and the collection pattern, the second object value for the first object value.
31.  (Currently Amended) A method for managing remote devices, comprising: 
receiving, by one or more processors responsive to a query to one or more devices, a first object identifier and a corresponding first object value from a device of the one or more devices; 
accessing, by the one or more processors, a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values; 
determining, by the one or more processors, the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB; 
selecting, by the one or more processors, based on the first object identifier and the first object value, a collection pattern configured to account for variations between the first object identifier and each of the plurality of object identifiers of the MIB; 
identifying, by the one or more processors, from  a subtree of the hierarchical tree using the collection pattern configured to account for the variation, a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB; and 
associating, by the one or more processors, responsive to the match of the second object identifier and the collection pattern, the second object value for the first object value.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 21-40 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: in response to a query…receive, a first object identifier and a corresponding first object; access a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values; determine the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB; select, based on the first object identifier and the first object value, a collection pattern configured to account for variations between the first object identifier and each of the plurality of object identifiers of the MIB; identify, from a subtree of the hierarchical tree using the collection pattern configured to account for the variation, a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB; and associate, responsive to the match of the second object identifier and the collection pattern, the second object value for the first object value. As recited in claim 21 and 31.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 21 and 31.  Therefore claims 21 and 31 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        09/06/2022